DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 and 10/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the Abstract must be a single paragraph, and therefore “Main Figure: figure 4” in line 16 is at issue.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “and wherein the inner layer consists of a first material and the outer layer consists of a second material that differs from the first material, it is mechanically stronger than the first material”, however recitation does not clarify in what way the second material is mechanically stronger, as the term mechanically stronger could refer to tensile strength, elasticity, torsion strength, brittleness, flexural strength, etc.. Further clarification is required. Examiner will interpret the term mechanically stronger as referring to the wear resistance of the second material (see Page 8, ln. 15-23 of the Specification).
Claims 2-5 are rejected for being dependent on claim 1.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the independent claim(s) with the allowable feature being: 
“wherein each stator slot is completely free from an insulating element interposed between the ferromagnetic material making up the laminations of the magnetic core and the corresponding bars, so that an outer surface of the corresponding bars is in direct contact with an inner surface of the stator slot made of the ferromagnetic material of the stator slot… and wherein the inner layer consists of a first material and the outer layer consists of a second material that differs from the first material, it is mechanically stronger than the first material and is electrically less insulating than the first material.”
Enomoto et al. (US 2021/0013760) is relied on as prior art most related to the claimed invention.
Enomoto teaches (Fig. 1A-7C) an electric machine (Abstract) comprising: a shaft (17), which is mounted so as to rotate around a central rotation axis (axis of 17); a rotor (13) with permanent magnets (13N, 13S), which is fitted to the shaft (17) so as to rotate together with the shaft (17); a stator (3, 4) with a tubular, cylindrical shape, which is arranged around the rotor (13) so as to enclose, on the inside, the rotor (13) and has a magnetic core (4), having a plurality of stator slots ([0053]); and a stator winding (5) comprising a plurality of copper rigid bars ([0003]), which are inserted in corresponding stator slots ([0053]) and are covered, on the outside, with an insulating coating (1, 2); wherein the insulating coating (1, 2) which covers on the outside each bars ([0003]) has an inner layer (1) that is in direct contact with the copper and an outer layer (2) that is arranged above the inner layer (1) and is in direct contact with the ferromagnetic material of the magnetic core (4); and wherein the inner layer (1) consists of a first material and the outer layer (2) consists of a second material that differs from the first material.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leiber et al. (US 2021/0044160) teaches an internal stator having a cooling element, and an insulating element disposed in a slot.
Kaiser et al. (US 2011/0050026) teaches an assembly for providing electrical insulation in a stator core via slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832